Citation Nr: 0218576	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  00-24 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependent educational assistance under 
38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to 
February 1943.  The veteran died in September 1966.  The 
appellant is the veteran's widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama. 


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died September 21, 1966, and that the immediate cause of 
death was bronchopneumonia due to pulmonary edema due to 
congestive heart failure (arteriosclerotic heart disease).  
It was also noted that the other significant conditions 
contributing to death but not related to the terminal 
disease condition was senile dementia.  Prior to his 
death, the veteran had not established service connection 
for any service-connected disabilities.  

2.  The veteran's lung and cardiovascular disorders were 
not of service origin.  

3.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

1.  A respiratory disorder and cardiovascular disease were 
not incurred in or aggravated by active service, nor may 
cardiovascular disease be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2002).

3.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 C.F.R. § 3.105(a) (2002); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified 
in this statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case (SOC), supplemental 
statement of the case (SSOC) and letters, provided to both 
the appellant and her representative, specifically 
satisfies the requirement at § 5103 of the new statute.  
It clearly notifies the appellant and her representative 
of the evidence necessary to substantiate her, to include 
what evidence the VA would obtain.  Moreover, the case was 
remanded in October 2001 after review by the Board, 
specifically for relevant evidence.  

Additionally, the Board finds that the duties to assist 
provided under the new statute at Section 5103(a) and 
implementing regulations, see 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)), have also been fulfilled 
and that all evidence and records identified by the 
appellant as plausibly relevant to her pending claim have 
been collected for review.  The Board notes that attempts 
to obtain VA and private medica records regarding 
treatment shortly after the veteran's discharge from 
active duty were unsuccessful.  Accordingly, the Board 
finds that the requirements under the VCAA have been met.  
Quartuccio v. Principi, 16 Vet. App. 182 (2002).

The official death certificate shows that the veteran died 
in September 1966 and that the immediate cause of death 
was bronchopneumonia due to pulmonary edema due to 
congestive heart failure (arteriosclerotic heart disease).  
The other significant condition contributing to death but 
not related to the terminal disease condition was senile 
dementia.  An autopsy was not performed.  

At the time of the veteran's death, he had not established 
service connection for any disability.  

The service medical records reveal that an undated 
entrance examination showed a blood pressure of "140/16".  
The cardiovascular and lungs were normal.  A chest x-ray 
was negative.  He service treatment records reflect no 
complaint or finding relative to the cardiovascular or 
respiratory systems.  The February 1943 report of the 
examination conducted prior to discharge shows that the 
veteran's lungs and cardiovascular system were considered 
clinically normal.  A chest X-ray was reportedly normal.  
The blood pressure readings were not recorded at that 
time. 

A September 1959 private clinical note from the veteran's 
family physician indicated that the veteran had essential 
hypertension with blood pressure readings of 200/100.  A 
VA examination was conducted in November 1959.  In 
reporting his history, the veteran reported that three 
months previously he discovered that he had high blood 
pressure.  The diagnoses included hypertensive 
cardiovascular disease, hypertrophic arthritis of the 
lumbar spine, bilateral peribronchitis of both lower lobes 
associated with mild senile emphysema and hemorrhoids. 

The veteran underwent VA examination in February 1965.  
The diagnoses included generalized arteriosclerosis, 
organic brain syndrome, cerebral arteriosclerosis, 
hypertensive cardiovascular disease, cardiac enlargement, 
neurological involvement, degenerative osteoarthritis, 
multiple joints, and pulmonary emphysema.  

A VA examination was conducted in July 1965.  The 
diagnosis was chronic brain syndrome.  X-rays revealed 
bronchiectasis, calcification of the walls of the arch of 
the aorta, and hypertrophic arthritic spurs of the dorsal 
spine.  

The official death certificate shows that the veteran died 
September 21, 1966, and that the immediate cause of death 
was bronchopneumonia due to pulmonary edema due to 
congestive heart failure (arteriosclerotic heart disease).  
It was also noted that the other significant conditions 
contributing to death but not related to the terminal 
disease condition was senile dementia.  The record also 
shows that there was an interval of 10 days between the 
onset of bronchopneumonia and death.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for a chronic disease, i. e., 
cardiovascular-renal disease, which is manifested to a 
degree of 10 percent disabling within one year following 
the veteran's release from active duty.  38 U.S.C.A. § 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 
C.F.R. § 3.304(b) (2002).  The presumption of soundness 
can be rebutted by clear and unmistakable evidence that 
the disorder existed prior to entry into service.  38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To 
establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

Service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c)(1).  It is not sufficient to show that 
the service connected disability casually shared in 
producing death; rather, a causal connection must be 
shown.

Lay statements are considered to be competent evidence 
when describing the symptoms of a disease or disability.  
However, when the determinative issue involves a question 
of medical causation, only individuals possessing 
specialized training and knowledge are competent to render 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). The evidence does not show that the appellant 
possesses medical expertise or is it contended otherwise.

Cause of Death

The service entrance examination does contain a 
typographical error in that the diastolic reading was 
recorded at 16.  This conclusion is based on the remainder 
of the separation examination which clinically evaluated 
the cardiovascular and respiratory systems as normal.  
Also, the Board points out that hypertension means 
persistently high arterial blood pressure, and by some 
authorities the threshold for high blood pressure is a 
reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  The Board is satisfied 
that the presumption of soundness on entrance has not been 
rebutted.  

The service treatment records, including the separation 
examination do not reflect the presence of any 
cardiovascular problems or evidence of respiratory 
disease.  It is particularly noted that the report of his 
service separation examination shows that his chest X-ray 
was negative.  Furthermore the medical evidence, first 
shows the presence of hypertension in 1959, or more than 
16 years following his separation from service.  

Additionally, when the veteran was examined by the VA in 
November 1959, he indicated that the hypertension was 
discovered three months earlier.  Moreover, there is no 
evidence of chronic respiratory problems until the 
November 1959 VA examination report, more than 16 years 
after service discharge.  

Based on this evidence the Board finds that hypertension 
or a chronic respiratory disorder was not present during 
service nor was cardiovascular disease manifested within a 
year after the veteran's release from active duty.  As 
such, the Board concludes that a disability of service 
origin was not involved in the veteran's death.

The Board is cognizant of the appellant's contention, to 
the effect that her husband's advanced age of 44 in which 
the veteran served his military service contributed to and 
accelerated his death.  She also contends that the 
veteran's blood pressure reading of 140/16 at induction 
shows that he did not meet the induction standards and he 
was released from active duty because he did not meet the 
retention standards.  His short retention in active 
service was indicative of his poor health.  

However, the clinical record does not contain any findings 
relating his fatal disorders to service or any incident of 
service.  While the Board recognizes her sincere belief 
that her husband's death was related to his military 
service, it nonetheless finds that her statements are not 
sufficient competent evidence to establish the etiology of 
the veteran's fatal disorders.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.  

DEA Chapter 35 Educational Benefits

In order for the appellant to be eligible for DEA 
Chapter 35 educational benefits she must be the surviving 
spouse of a veteran who died of a service-connected 
disability or who, at the time of death had a total and 
permanent disability evaluation for service-connected 
disabilities.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a).  

As noted above at the time of the veteran's death service 
connection was not in effect for any disability.  
Moreover, in light of the Board's decision with regard to 
the claim for service connection for the cause of the 
veteran's death, the Board finds that the appellant's 
claim is without legal merit; thus, it should be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  The claim for entitlement to 
DEA is dismissed.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

